Citation Nr: 1544832	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to May 1952.  He served various periods of active duty for training and inactive duty training in the in the Air National Guard and Air Force Reserve, both before and after his period of active duty.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal has been advanced on the Board's docket under 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current low back disorder, diagnosed as lumbar degenerative disc disease, is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Veteran asserts that he injured his low back during active duty in 1951, when he had to push a jeep out of a ditch.  He claims to have had back pain since that time. 

A service department record reveals that the Veteran sought treatment for back pain and injury in March 1951.  "Physical exam[ination] showed no broken bones - diagnosed as pinched nerve."  He was issued pain tablets for treatment.  Service department examination reports dated subsequent to 1951 indicate a normal spine on clinical evaluation.

Private and VA treatment records document treatment for back pain dating from 1990, although on record does indicate that the Veteran reported a 12 to 15 year history low back pain at that time.  A diagnosis of degenerative disc disease has been confirmed since 1991.  The Veteran reports treatment for back pain from a private physician dating from 1982, but noted that the physician retired and the records were unavailable.  

In February 2014 a VA nurse indicated that she had been involved in treating the Veteran for 10 years and that his current diagnosis was multi-level spondylosis and degenerative disc disease, which was "more likely than not" aggravated or caused by the Veteran's documented back injury during active duty in 1951.  

There is evidence of a low back injury during active service in March 1951.  There is medical evidence of a current low back disorder diagnosed as degenerative disc disease of the lumbar spine.  There is a medical opinion linking the current back disorder to the injury during active service, and no evidence to contradict the medical opinion.  Accordingly, service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, is warranted.  


ORDER

Service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, is granted.    



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


